assessment" in evaluating risk of reoffending for certain offenses).
                     Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                                        J.




                                                                                        J.




                     cc:   Hon. Jim C Shirley, District Judge
                           John Douglas Sims
                           Attorney General/Carson City
                           Pershing County Clerk




SUPREME      CmFrr
        OF
     NEVADA
                                                         2
(0) 1947A    e